Broyles, P. J.
The conviction of the accused depended wholly upon circumstantial evidence. The court therefore erred in failing, even in the absence of a timely written request, to charge the law of circumstantial • evidence. While “it is immaterial what language is employed to convey this instruction” (Mangum v. State, 5 Ga. App. 445, 63 8. E. 543; Bush v. State,: 23 Ga. App. 126, 97 S. E. 554), there was no language in the charge in the instant case which sufficiently presented it. Because of this error a new trial is required.

Judgment reversed.


Bloodworth and Stephens,.JJ., concur.